Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 1 of 12 PagelD #: 92

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

GERARD KELLY,
Case No. 18-cv-4334(JS)(ARL)
Plaintiff,
v.

INCORPORATED VILLAGE OF GARDEN CITY,

Defendant

 

STIPULATION OF SETTLEMENT AND ORDER OF DISMISSAL

 

WHEREAS, Plaintiff Gerard Kelly (“Kelly”) has alleged that he is a resident of
Defendant The Incorporated Village of Garden City (“Garden City”) (collectively, the “Parties”)
and suffers from multiple sclerosis, which has caused him to become disabled within the current
meaning of the federal Americans with Disabilities Act; and

WHEREAS, Kelly alleges he frequently visits the commercial center of Garden City that
is located on Seventh Street, between Hilton Avenue and Franklin Avenue (“Seventh Street
Commercial Center’); and

WHEREAS, there are two municipal parking lots adjacent to the Seventh Street
Commercial Center, one of which is located north of Seventh Street (“Lot 7N”) and the other
located south of Seventh Street (“Lot 7S”), both of which are owned and regulated by Garden City,
as well as publicly available parking on Seventh Street itself; and

WHEREAS, there are currently no parking spaces specifically reserved for people with
disabilities on Seventh Street within the Seventh Street Commercial Center; and

WHEREAS, Lot 7N and Lot 7S contain certain parking spaces that are reserved for people

with disabilities; and
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 2 of 12 PagelD #: 93

WHEREAS, Kelly alleges that under the Americans with Disabilities Act (“ADA”) and
related regulations (collectively “the Laws”), Garden City is required to designate and reserve “on-
street” parking spaces in the Seventh Street Commercial Center for people with disabilities; and

WHEREAS, Garden City believes that Lot 7N and Lot 7S provides meaningful access to
the Seventh Street Commercial Center which is compliant with the Laws and it was and is not
required under the Laws to reserve and/or designate on-street parking spaces specifically on
Seventh Street for people with disabilities; and

WHEREAS, in accordance with his beliefs, Kelly commenced the above-captioned action
against Garden City by filing a Complaint for Injunctive Relief dated July 31, 2018 (the “Lawsuit”);
and

WHEREAS, the Lawsuit seeks injunctive relief compelling Garden City to comply with
the Laws by, inter alia, (1) reserving and/or designating three parking spaces for people with
disabilities on Seventh Street between Hilton Avenue and Franklin Avenue, and (2) remedying
certain other claimed violations of the Laws in Lot 7N and Lot 78; and

WHEREAS, Garden City has and continues to deny the material allegations of the
Complaint; and

WHEREAS, the Parties are interested in resolving the Lawsuit and have negotiated in good
faith for that purpose; and

WHEREAS, the Parties have entered into this agreement solely for the purposes of avoiding
the uncertainties, burdens and expenses of further litigation and neither Party admits any

wrongdoing or any issue of fact, causation, responsibility, liability or fault; and

WHEREAS, none of the parties to the Lawsuit is an infant or incompetent person; and
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 3 of 12 PagelD #: 94

WHEREAS, the parties to the Lawsuit wish to discontinue and settle the litigation and all

related claims in full; and

NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and

between the Parties as follows:

1.

Within 90 days of the date in which this Stipulation of Settlement and Order of
Dismissal is “So-Ordered” by the Court (the “Effective Date”), Garden City will
cause to be taken the actions at the “on-street” parking spaces in the Seventh Street
Commercial Center set forth in Exhibit “1” to this Agreement, Nos. 1-5. Nothing
contained in this Stipulation of Settlement and Order of Dismissal shall require
Garden City to modify the crown or grade of roadway along Seventh Street.

Within 8 months of the Effective Date, Garden City will also cause to be taken
actions at Lot 7N and Lot 7S set forth in Exhibit “1” to this Agreement, Nos. 6-9.
In consideration of the actions stated in Paragraphs 1 and 2, Kelly agrees, on behalf of
himself and all current and future heirs, agents, representatives, successors and assigns,
to release and forever discharge Garden City, including its present or former agents,
trustees, directors, officers, employees, representatives, insurers, attorneys, successors
and assigns (“Releasees”), or any of them, from any and all charges, complaints,
claims (including claims in small claims court), liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights, demands,
costs, losses, debts and expenses (including attorneys’ fees and costs actually incurred)
of any nature whatsoever, known or unknown, suspected or unsuspected, that Kelly
may have, own or hold against Garden City and each or any of the Releasees arising
out of any act or occurrence prior to or on the date of his execution of this Stipulation
of Settlement that relates to on-street parking at the Seventh Street Commercial Center

and/or Lots 7N and 7S.
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 4 of 12 PagelD #: 95

4. Without limiting the generality of the General Release stated in Paragraph 3 above,
this Stipulation of Settlement is intended to and shall release Garden City in full from
any and all claims or actions, known and unknown, that relate to on-street parking at
the Seventh Street Commercial Center and/or Lots 7N and 7S under: (i) the
Americans with Disabilities Act, as amended (“ADA”) and Department of Justice
Standards implementing Title II of the ADA; (ii) the New York State Human Rights
Law, as amended; (iii) Section 504 of the 1973 Rehabilitation Act, as amended; and
(iv) any other federal, state or local law and/or regulation concerning disabilities,
equal opportunity, civil rights, discrimination and/or retaliation.

5. Kelly understands that he is releasing claims that he may not know about whether
by mistake of law or fact. Nevertheless, Kelly is assuming that risk and Kelly agrees
that this Stipulation of Settlement and Order of Dismissal, including its release
provisions, shall remain effective in all respects in any such case. Kelly expressly
waives all rights he might have under any law that is intended to protect Kelly from
waiving unknown claims that arose prior to the date of the execution of this
Stipulation of Settlement and Order of Dismissal.

6. Kelly understands and agrees that he may be waiving legal rights by signing this
Stipulation of Settlement and Order of Dismissal and represents that he has entered
into this Stipulation of Settlement and Order of Dismissal knowingly and
voluntarily, with a full understanding of and in agreement with all of its terms. Kelly
acknowledges that there have been no threats, coercion or duress leading to his

execution of this Stipulation of Settlement and Order of Dismissal.
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 5 of 12 PagelD #: 96

10.

Kelly acknowledges that: (a) he has carefully read this Stipulation of Settlement and
Order of Dismissal in its entirety; (b) he has had an opportunity to consider fully the
terms of this Stipulation of Settlement and Order of Dismissal; (c) he fully
understands the significance of all of the terms and conditions of this Stipulation of
Settlement and Order of Dismissal; (d) he has discussed it with his independent legal
counsel; (e) he has had answered to his satisfaction any questions asked with regard
to the meaning and significance of any of the provisions of this Stipulation of
Settlement and Order of Dismissal; (f) he voluntarily assents to all terms, conditions,
and obligations contained herein; and (g) he is signing this Stipulation of Settlement
and Order of Dismissal voluntarily and of his own free will and assent to all the terms
and conditions contained herein.

The Parties hereby agree that the above-captioned action is dismissed and
discontinued with prejudice, pursuant to Rule 41(a) of the Federal Rules of Civil
Procedure.

No Party shall be deemed the maker of this document.

This Stipulation of Settlement and Order of Dismissal states the full agreement
between the parties and supersedes all prior negotiations and agreements. Any
modifications to this agreement must be made in a writing signed by all the parties

hereto.
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 6 of 12 PagelD #: 97

11.

12.

13.

Kelly acknowledges and represents that Garden City, its agents, representatives, or
employees have not made any promise, representation, or warranty whatsoever, either
expressed or implied, not contained herein, to induce Kelly and his attorney to execute
this Stipulation of Settlement and Order of Dismissal. Kelly acknowledges and
represents that he has not executed this Stipulation of Settlement and Order of
Dismissal in reliance on any such promise, representation or warranty.

The Parties expressly acknowledge and agree that this Stipulation of Settlement and
Order of Dismissal are entered into pursuant to a settlement which is the compromise of
any disputed claims which the Parties may have; that any actions taken under this
Stipulation of Settlement and Order of Dismissal are made solely to avoid any further
expense and/or cost of litigation; that this Stipulation of Settlement and Order of
Dismissal and the actions taken pursuant hereto are not to be construed as constituting
any determination of the merits of any claims in this dispute and are not to be construed
as constituting any admission of liability on the part of either Party; and that either Party
expressly denies any such liability. In addition, notwithstanding the provisions of any
paragraph herein, this Stipulation of Settlement and Order of Dismissal shall not bind or
collaterally estop Garden City in pending or future actions or proceedings, in which the
same or similar issues are raised, from defending any and all issues raised in said actions
or proceedings, or from advancing any defenses.

Each of the parties represents and warrants that the signatory executing this
Stipulation of Settlement on its behalf has full authority to do so and to make the

representations, warranties, and agreements contained herein.
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 7 of 12 PagelD #: 98

14.

15.

soy?

The Parties agree that any delays in taking the actions set forth in Exhibit
annexed hereto caused by Acts of God, severe weather, or by acts of war or
terrorism, or by third parties acting outside the control of Garden City, including
but not limited to construction contractors, will not be deemed to violate the
compliance dates herein as long as Garden City makes a good faith effort to effect
implementation as soon as reasonably possible thereafter and provides written
notice of the need for any extensions to Kelly and the Court prior to the completion
dates set forth herein.

In the event Plaintiff alleges that Garden City failed to meet its obligations under
this Stipulation of Settlement and Order of Dismissal, Plaintiff will notify Garden
City in writing with sufficient detail of the claimed breach of obligation to permit
Garden City a reasonable basis on which to evaluate the claimed breach. Within
thirty (30) days of receipt of written notice, Garden City will provide a written
response. The Parties will make a good faith effort to resolve the dispute informally.
Plaintiff may seek relief for the enforcement of this Stipulation of Settlement and
Order of Dismissal only from the Court in the Lawsuit, and only after permitting

the lapse of sixty days (60) days after giving notice of the claimed breach.

IN WITNESS WHEREOF, the parties hereto have caused this Stipulation of Settlement and

Order of Dismissal to be executed by their duly authorized attorneys.
Case 2:18-cv-04334-JS-ARL Document 26

COVINGTON & BURLING LLP

By: __s/ Teresa Lewi

David A. Luttinger

Teresa Lewi

The New York Times Building
620 Eighth Avenue

New York, NY 10018-1405
(212) 841-1000
tlewi@cov.com
dluttinger@cov.com

Attorneys for Plaintiff Gerard Kelly

Dated: Central Islip, New York

20 , 2019

Filed 07/30/19 Page 8 of 12 PagelD #: 99

SEYFARTH SHAW LLP

By:___s/ John W. Egan
John W. Egan

Paul H. Galligan

620 Eighth Ave

New York, NY 10018
(212) 218-5500
jegan@seyfarth.com
pgalligan@seyfarth.com

Attorneys for Defendant Incorporated
Village of Garden City

SO ORDERED:
/ 4 JOANNA SEYBERT

HON. JOANNA SEYBERT
United States District Judge

 

The Clerk of the Cow ts girected to
matk this case CLOSED.
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 9 of 12 PagelD #: 100

EXHIBIT “1” TO STIPULATION OF
SETTLEMENT AND ORDER OF DISMISSAL

 

The actions set forth below will be taken, to the maximum extent feasible, in compliance
with the “2010 ADA Standards” set forth in 28 C.F.R. Part 36, Subpart D (2011) and 36
C.F.R. Part 1191, Appendices B and D (2009), the Proposed Accessibility Guidelines for
Pedestrian Facilities in the Public Right-of-Way (“PROW7”) set forth in 76 Fed. Reg. 143,
44512 (July 26, 2011), and Chapter 11 of the New York State Building Code, as applicable.
All actions to be undertaken are subject to construction and manufacturing tolerances
provided in the applicable standards.

 

No. Action Timeframe

 

“i Scoping ' of. Accessible On-Street, Parking’ -

 

1. | The Village will install a total of three (3) designated} 30 days

accessible parking spaces on Seventh Street between
Franklin and Hilton Avenues (the “Seventh Street Site”),
subject only to PROW guidance as set forth herein.

 

2. The designated accessible parking spaces at the Seventh | 90 days
Street Site will be installed at the following locations:

. One (1) accessible space on the south side of
Seventh Street at the first available space at the
intersection of Seventh Street and Franklin
Avenue at the location designated “AS-1” in
Attachment “A”;

° One (1) accessible space on the north side of
Seventh Street at the first available space at the
intersection of Seventh Street and Franklin
Avenue at the location designated “‘AS-2” in
Attachment “A”; and

. One (1) accessible space on the south side of
Seventh Street at the first available space at the
intersection of Seventh Street and Hilton
Avenue at the location designated “AS-3” in
Attachment “A.

 

| Accessible On-Street Parking’ Elements. -

 

 

3. a The Village will designate each seeessible s space at tthe 90 days
Seventh Street Site with blue striping and signage
bearing the International Symbol of Access (“ISA”).

 

 

 

 

58196898v.2
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 10 of 12 PagelD #: 101

 

4, | The Village will ensure that the sidewalk immediately | 90 days
adjacent to each accessible space at the Seventh Street
Site is clear of municipal garbage cans, bike racks, street
furniture, or other fixed obstructions.

 

5. | The Village will install a curb ramp immediately behind | 90 days
each accessible space at the Seventh Street Site based on
PROW guidance set forth in Section R304. In addition,
the Village will install blue striping on Seventh Street in
the area immediately adjacent to each of these three (3)
newly-installed curb ramps to discourage parking at
these locations.

 

Scoping of: Facility Parking a t the’ 7 North. ‘and Tyo oe
‘South Locations - a

 

 

6. At the 7 North CIN’) ‘and 7 South CF marking lots 8 months
located adjacent to Seventh Street and between Hilton
and Franklin Avenues (collectively, “Seventh Street
Facility Parking”), the Village will ensure that, for each
parking lot: (a) the minimum number of accessible
parking spaces is consistent with Table 208.2 of the
2010 ADA Standards; and (b) one of every six or
fraction of six accessible parking spaces are designated
van accessible spaces.

 

feo Hienest

   

 

7. The Village will ensure “That each standard and van $ months
accessible parking space at the Seventh Street Facility
Parking is: (1) at least 96 inches wide; and (2) provided
with signage displaying the ISA installed at a clear
height of between 60 inches and 84 inches above grade,
pursuant to Section 1106.8 of the New York State
Building Code. In addition, signage identifying van
accessible parking spaces will have the designation,
“van accessible,” pursuant to Section 502.6 of the 2010
ADA Standards.

 

 

8. The Village will ensure that each standard and van | 8 months
accessible parking space at the Seventh Street Facility
Parking has an adjoining, marked access aisle that is: (a)
at least 96 inches wide, pursuant to Section 1106.1.1 of
the New York State Building Code; and (b) provided
with signage reading “NO PARKING ANYTIME,”
pursuant to Section 1106.8 of the New York State
Building Code.

 

 

 

 

58196898v.2
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 11 of 12 PagelD #: 102

 

 

9. The Village will ensure that standard and van accessible | 8 months
parking at the Seventh Street Facility Parking, as well as
adjoining access aisles, do not have slopes that exceed
1:48.

 

 

 

 

58196898v.2
Case 2:18-cv-04334-JS-ARL Document 26 Filed 07/30/19 Page 12 of 12 PagelD #: 103

ATTACHMENT “A”

 

$8196898v.2
